WOODLEY, Judge,
dissenting.
The grounds upon which reversal was sought were disposed of upon original submission, and my views are stated in the majority opinion.
On rehearing these contentions are re-urged, and in addition the views of Judge Davidson as to the invalidity of the statute and the insufficiency of the indictment are adopted and urged.
The writer is unable to agree with Judge Davidson that the statute is invalid or the indictment is insufficient.
The ground upon which Presiding Judge Morrison has decided that the conviction should be reversed was not presented by appellant’s able counsel in his brief on original submission or in his motion for rehearing, and is not tenable under the facts.
That portion of the confession which dealt with the theft of mercury in New Mexico was offered and admitted to show system, scheme, and intent. The intent of appellant in entering the rights of way in Texas was alleged to be for the purpose of removing mercury from gas meters. The mercury from both sources was mixed and sold. The confession as to the taking of the New Mexico mercury was admissible as showing a conspiracy and scheme to unlawfully acquire mercury from gas meters and sell it. It explained the difference in the amount of the *569mercury removed from the premises described in the indictment and the amount sold by appellant in Eagle Pass.
I respectfully dissent from the granting of appellant’s motion for rehearing.